Title: To Thomas Jefferson from Deborah Stewart, 10 April 1802
From: Stewart, Deborah
To: Jefferson, Thomas


            Sir.
              Philadelphia April 10th. 1802
            While your attention is directed to so many, and such important Public objects, I feel considerable reluctance in claiming a share of it for the family of Gen: Stewart, which was known to you, and which I flatter myself you have not entirely forgotten. Permit me however with perfect reliance on your benevolence and politeness, to solicit your Patronage for the eldest son of that family; who is entering into life, with a charecter and talents that reflect honor on his Father’s memory, while they promise to his Mother and several brothers and sisters that support and protection, which an unexpected change in thier fortunes, has rendered almost the only remaining source of consolation and hope. I will not encroach further on your time sir, with the feelings that arise out of this subject; but I have confided to Gen: Smith the task of presenting to you a letter from my son to me, in which his views and wishes are explained: I pray you to receive and countenance his application. It is in my power to furnish the most respectable testimonials of his worth and diligence: independant of a Parents praise; and be assured that while you confer on me, the highest obligation, I can receive, you will awaken in his mind the warmest sentiments of gratitude. I shall be happy to be honored with an expression of your disposition on this occasion, either through Gen Smith, or in any other way that you may think proper.
            I pray you to accept the assurances of my best wishes for your health and happiness, and to believe that I am your sincere frend and obdt. sev:
            D Stewart.
          